Citation Nr: 0328011	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for multi-level spinal 
disc degeneration with a neurogenic bladder, to include as 
secondary to the service-connected residuals of an ingrown 
right great toenail and removal of the toenail.

2.  Entitlement to an increased rating for residuals of an 
ingrown right great toenail and removal of the toenail, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This appeal originally arose from a May 1996 rating action 
that denied service connection for a back disability as 
secondary to the service-connected residuals of an ingrown 
right great toenail on the grounds that new and material 
evidence had not been presented to reopen the claim, and also 
denied a compensable rating for residuals of an ingrown right 
great toenail.  A Notice of Disagreement was received 
subsequently in May 1996, and a Statement of the Case (SOC) 
was issued later that month.  A Substantive Appeal was 
received in June 1996, at which time the veteran also 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in March 1997.

In September 1997, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.

By March 1999 SSOC, the RO reopened the claim for service 
connection for multi-level spinal disc degeneration with a 
neurogenic bladder on the basis of new and material evidence, 
but denied the claim for both direct and secondary service 
connection on the merits.  By rating action of May 1999, the 
RO granted a             10 percent rating for the veteran's 
residuals of an ingrown right great toenail; the matter of a 
rating in excess of 10 percent remained for appellate 
consideration.  

In January 2000, the Board denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, granted a 20 percent rating for residuals of an 
ingrown right great toenail and removal of the toenail, and 
denied a rating in excess of 20 percent for the latter 
disorder.  The veteran appealed the denials of service 
connection and a rating in excess of 20 percent to the U.S. 
Court of Appeals for Veterans Claims (Court).

In May 2000, the appellant and the VA Secretary filed a Joint 
Motion with the Court to vacate those portions of the January 
2000 Board decision that denied service connection for multi-
level spinal disc degeneration with a neurogenic bladder, and 
a rating in excess of 20 percent for residuals of an ingrown 
right great toenail and removal of the toenail.  By Order 
subsequently in May 2000, the Court granted the Joint Motion, 
vacated those portions of the January 2000 Board decision 
that denied service connection for multi-level spinal disc 
degeneration with a neurogenic bladder and a rating in excess 
of 20 percent for residuals of an ingrown right great toenail 
and removal of the toenail, and remanded the case to the 
Board for further action.

In January 2001, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development pursuant to the Court's Order.

By May 2001 SSOC, the RO denied service connection for multi-
level spinal disc degeneration with a neurogenic bladder, and 
a rating in excess of 20 percent for residuals of an ingrown 
right great toenail and removal of the toenail.  Those RO 
denials were affirmed by a June 2002 Board decision, and the 
veteran again appealed to the Court.    

In February 2003, counsel for the appellant and the VA 
Secretary filed a Joint Motion with the Court to vacate the 
June 2002 Board decision that denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, and a rating in excess of 20 percent for residuals 
of an ingrown right great toenail and removal of the toenail.  
By Order subsequently in February 2003, the Court granted the 
Joint Motion, vacated the June 2002 Board decision, and 
remanded the case to the Board for further proceedings.




REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the Joint Motion and the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has not been 
accomplished.

Initially, the Board notes that, although the record contains 
correspondence from the RO addressing some VCAA notice and 
duty to assist provisions, it does not provide adequate 
notice of the information and evidence necessary to 
substantiate the claims, or adequately explain what evidence 
will be obtained by whom.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  After providing the 
necessary notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides specific information, and, if necessary, 
authorization.

The Board also finds that specific additional development of 
the claims is warranted.  In this regard, the Board notes 
that the VCAA requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Having considered the matters addressed in the February 2003 
Joint Motion, the Board finds that a VA orthopedic 
examination is needed to obtain information and reconcile 
conflicting medical findings about the nature and etiology of 
the veteran's multi-level spinal disc degeneration with a 
neurogenic bladder, and its relationship, if any, to either 
military service or the service-connected residuals of an 
ingrown right great toenail and removal of the toenail.  In 
this regard, the Board notes that the current evidence of 
record is deficient with respect to medical findings required 
to adjudicate the claim on a secondary basis pursuant to 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 
38 C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected one).  The RO should also 
arrange for the veteran to undergo a VA podiatric examination 
(to be scheduled, as far as practicable, during an active 
phase of right foot impairment) to determine the current 
degree of severity of his residuals of an ingrown right great 
toenail and removal of the toenail.  The veteran is hereby 
advised that failure to report for such scheduled 
examinations, without good cause, may well result in denial 
of the claims.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examinations, the RO must obtain and associate with 
the claims file copies of any notice(s) of examinations sent 
to him and his representative.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in Buffalo, New York.  
A March 2001 VA examination report also discloses that he is 
being treated by an unnamed private podiatrist in Buffalo.  
Thus, the RO must obtain and associate with the claims file 
any and all pertinent outstanding medical records from that 
VAMC from 1999 to the present time, and from the private 
podiatrist, as well as undertake efforts to obtain any other 
pertinent outstanding medical records from any source(s) 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA and the February 2003 Court Order.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMC 
in Buffalo, New York furnish copies of 
all records of medical treatment and 
evaluation of the veteran for back and 
right foot disorders from 1999 to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request that the 
veteran to furnish the name, address, and 
dates of his treatment by a private 
podiatrist in Buffalo, New York, and sign 
and submit a form authorizing the release 
to the VA of all records of such medical 
treatment and evaluation.  Thereafter, 
the RO should contact that podiatrist and 
obtain copies of all pertinent medical 
records.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in         38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
                    
5.  After all available records and/or 
responses from   each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA podiatric 
examination to obtain information as to 
the degree of severity of his residuals 
of an ingrown right great toenail and 
removal of the toenail.  The examination 
should be scheduled, as far as 
practicable, during an active phase of 
right foot impairment  The entire claims 
file must be made available to the 
doctor designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. The examiner should 
specifically furnish an opinion as to 
whether the residuals of an ingrown 
right great toenail and removal of the 
toenail are more appropriately assessed 
as "moderate," "moderately severe," 
or "severe."  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in a 
printed (typewritten) report.  

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo a VA orthopedic examination to 
obtain information and reconcile 
conflicting medical findings about the 
nature and etiology of his multi-level 
spinal disc degeneration with a 
neurogenic bladder, and its relationship, 
if any, to either military service or the 
service-connected residuals of an ingrown 
right great toenail and removal of the 
toenail.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed multi-
level spinal disc degeneration with a 
neurogenic bladder (a) is the result of 
injury or disease incurred in or 
aggravated by service; or (b) was caused 
or is aggravated by the service-connected 
residuals of an ingrown right great 
toenail and removal of the toenail.  If 
any aggravation by the service-connected 
right foot disability is found, the 
doctor should provide an estimate as to 
the degree of additional disability 
resulting from the aggravation.  In 
rendering these opinions, the physician 
should specifically consider and address 
the findings and opinions of Earl J. 
Fine, M.D. in April 1996; Charles O. 
Olick, M.D., in May, June, and July 1996 
and August 1998;  Eugene Casey, M.D., in 
July 1996; Loubert S. Suddaby, M.D., in 
August 1996; Bernie Davis, M.D., in 
August 1996; John H. Ring, Jr., M.D., in 
May 1997; and the VA orthopedic examiner 
in March 2001.    

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

7.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examinations sent to him and his 
representative.

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for multi-level spinal 
disc degeneration with a neurogenic 
bladder, to include as secondary to the 
service-connected residuals of an ingrown 
right great toenail and removal of the 
toenail, and for a rating in excess of 20 
percent for residuals of an ingrown right 
great toenail and removal of the toenail 
in light of all pertinent evidence and 
legal authority.  If the veteran fails to 
report for any examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.

11.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include discussion 
of all pertinent evidence and legal 
authority considered, and clear reasons 
and bases for the RO's determinations), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


